Citation Nr: 1521209	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  07-24 342	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of head trauma, to include a neurological disorder. 

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, F. T., and J. S.


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2009, the Veteran testified at a Travel Board hearing, a transcript of which is on file.  

This case was previously before the Board, most recently in May 2014.  Thereafter, a December 2014 found clear and unmistakable error (CUE) in an August 2014 rating decision in failing to grant special monthly compensation (SMC) based on being housebound (HB).  The Veteran is service-connected for post-traumatic stress disorder (PTSD), rated 70 percent; cluster headaches, rated 50 percent; diabetes mellitus, Type II, rated 20 percent; and a scar of the left arm as a residual of a mortar fragment wound, rated noncompensably disabling.  He is also in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2009 the Board denied an earlier effective date for a grant of service connection for cluster headaches and remanded the remaining issues of service connection for residuals of head trauma, to include a neurological disorder, and for a cervical spine disorder for VA examinations to obtain nexus opinions.  Also, attempts were to be made to obtain (1) treatment records from Los Angeles County General Hospital from 1968 and 1969; (2) current and complete VA treatment records from Albuquerque, New Mexico, and Miami, Florida; and (3) the Veteran's records of an award of Social Security Administration (SSA) disability benefits.  As to claimed head trauma, cervical spine disorder, and a neurological disorder, the questions posed to the examiner were whether each disorder at least as likely as not had its onset in service, or related to service, or was each disorder aggravated by service or a service-connected disability, such as service-connected cluster headaches.  If the examiner found that residuals of a head trauma were related to service (rather than a 1999 motor vehicle accident), was a cervical spine disorder or a neurological disorder related to residuals of such head trauma.  

In a May 2012 Board remand it was noted that the claimed head and neck injury involved the Veteran's having fallen several feet while disembarking from an airborne helicopter in Vietnam in 1967 in preparation for combat operations, causing a concussion, an injury to his mouth with tooth damage, and considerable bleeding.  That incident, though not formally documented in service treatment records (STRs), was wholly consistent with his participation in combat in light of his receipt of decoration indicative of participation in combat, e.g., a Purple Heart, Navy Commendation with V device, and Bronze Star with V device.  Thus, citing 38 U.S.C.A. § 1154(b), the contentions as to a head injury must be deemed competent and a credible indication of inservice injury.  Also, a lay statement from a member of the Veteran's former unit provided an independent account of the injury occurring when exiting from a helicopter in Vietnam.   

The Board's current review of the service treatment records (STRs) reveals that during service the Veteran reported that his headaches had begun in 1969.  Also, the examination for service separation was negative for any pertinent abnormality but there is no adjunct service separation medical history questionnaire.  A January 10, 1994, VA clinical record shows that the Veteran was treated for a laceration after being hit on the head with the butt of a gun.  

VA clinical records entered into VBMA on February 12, 2008, include an undated statement from a VA staff psychiatrist that the Veteran's PTSD was manifested by, in part, by difficulties with cognition including recall and learning new material, and it was felt that his PTSD accompanied by dementia had interfered significantly with his ability to function in a social and occupational role.  

Also, a September 2007 VA psychology consult record shows that the Veteran could not recall if he experienced any changes in his mental state following his inservice fall from a helicopter.  

In a February 2008 statement, a private physician, Dr. B. R., reported that he had treated the Veteran for headaches for several years.  The Veteran's receipt of combat awards was consistent with a diagnosis of post-traumatic headaches.  His description of continuous "holocephalic pain," short term memory loss, and being easily distracted were all consistent with a diagnosis of post-traumatic headaches.  It was the physician's belief that the headaches had not been present prior to the Veteran's combat and, so, the headaches were believed to be secondary to trauma.  

A VA osteopath reported in September 2009 that the Veteran had a history of head trauma, TBI (traumatic brain injury), dating back to Vietnam.  He now had chronic headaches and memory loss as a result.  He continued to need re-direction because he remained forgetful, with regular memory loss and a need for close monitoring.  

As to the cervical spine examination in November 2010, the diagnosis was cervical spine osteoarthritis but as to whether it was service-related, the opinion proffered was that "I cannot resolve this issue without resort to mere speculation" and the rationale was that there was no evidence from the STRs that of a neck/cervical spine injury when he sustained head injuries and that osteoarthritis of the neck was first documented in the 2000s, 40 years after service.  

The Board noted in a 2012 remand that key to the examiner's rationale was that STRs themselves did not document a neck injury, but that the Veteran's assertion of the same injury (concurrent with a head injury) should have received due consideration under 38 U.S.C.A. § 1154(b).  

CAPRI records entered into Virtual VA on July 13, 2013, show that on examination in November 2010 of the Veteran's headaches it was opined that it was at least as likely as not that the migraine headaches were due to or a result of service because he had sustained head injury, on two occasions, during service as documented in his SMRs, and migraine headaches were a known sequelae of TBI.  

The 2012 Board remand indicated that the November 2010 VA examinations were insufficient to resolve the question of the nature and etiology of claimed residuals of a head injury in service.  Both were done by a nurse practitioner and the first, diagnosed migraine headaches which were a known sequela of traumatic brain injury (TBI) but did not addressed claimed neurological deficits (alleged to be due to the inservice injury) of cognitive deficit with symptoms of memory loss, and anxiety attacks.  

The 2012 Board remand noted that the prior remand, in December 2009, directed the obtaining of VA outpatient records from the Veteran's self-reported treatment for neurological symptoms at the Albuquerque, New Mexico VA Medical Center (VAMC) dated from 1974.  Following a records inquiry, in July 2010 the Albuquerque VAMC responded that its medical records for the Veteran had been transferred to the VAMC in Miami, Florida.  However, at the time of the 2012 remand the RO/AMC has made a general inquiry to the Miami VAMC for outpatient records, but never a specific inquiry for the records from 1974.  

Thus, the 2012 remand instructed that a specific request for such records be made.  Specifically, the VAMC in Miami, Florida was to be contacted to request all outpatient treatment records pertaining to the Veteran dating from 1974-75 (which were ostensibly transferred there from the VAMC in Albuquerque, New Mexico).  The Veteran was to be afforded a VA examination by a neurologist, who was to comment on prior opinions offered by private physician Dr. B.S.R. in February 2008, and a VA osteopath in September 2009.  Also, a VA examination by an orthopedist was to be done who was requested comment on the prior opinion offered by the November 2010 VA examiner.  

VA electronic treatment records entered into Virtual VA on July 13, 2013, contain a report of a May 2012 examination for residuals of traumatic brain injury (TBI), which reflect a diagnosis that the Veteran had had a TBI, or residuals thereof.  The results of this neuropsychological examination suggested mild impairment of mental abilities due to underlying brain dysfunction.  His performance pattern suggested compromise of the prefrontal area.  Difficulties with attention and concentration had an adverse impact across numerous tests.  Psychological factors may have played a significant role.  He had a long history of multi-substance abuse that may have resulted in a significant part of his cognitive dysfunction.  The Veteran was not able to provide details about his reported head injury.  

Subsequently, in a June 2013 Board remand it was noted that the May 2012 examinations had not been conducted by a neurologist and orthopedist, as requested in the 2012 Board remand.  The case was again remanded for that purpose and a VA neurologist was determine whether the Veteran currently had a condition characterized by a cognitive deficit as a result of the reported head injury and, for this purpose, it should be presumed that the Veteran fell several feet from a helicopter in service, injuring his head/neck.  Likewise, a VA orthopedist was to presume that the Veteran fell several feet from a helicopter in service, injuring his head/neck for the purpose of determining whether the diagnosed osteoarthritis of the cervical spine was at least as likely as not directly related to the Veteran's military service.  

Because the Veteran did not attend scheduled examinations in August 2013, but later indicated he had not attended such examinations because of medical conditions, the case was remanded in November 2013 to reschedule the examinations.  In the November 2013 remand it was stated that for the purpose of each opinion it was to be presumed that the Veteran fell on his face, resulting in a bleeding mouth, after departing a helicopter during service.  Also, prior opinions of record were to be considered as well as the April and May 1985 VA inpatient summary indicating that the Veteran had intact memory and full orientation.  However, it was further stated that the Veteran's current history of neck symptoms during and since service was not credible because it was contradicted by the medical record.  

On VA examination in December 2013 for residuals of traumatic brain injury (TBI) it was noted that psychological testing in 2002 suggested variable compromise of the Veteran's mental abilities with specific problems areas most likely due to significant psychological disturbance.  Motivational factors appeared prominent.  Although underlying brain dysfunction could not be ruled out, there was no clear evidence of it based on formal testing.  His memory performance was highly inconsistent, and his word-finding ability was intact.  On examination of the Veteran's cervical spine in December 2013 it was noted that studies had revealed narrowing of the intervertebral disc spaces from C3 to C7 associated with degenerative changes.  

As to the opinions requested it was stated that the service treatment records (STRs) were again reviewed, and were silent as to the incident in which purportedly fell out of a helicopter.  The examiner could not locate a separation exam that documented such an event or head injury and thus it could not be reasonably stated that this injury took place.  While he certainly had evidence of cerebral dysfunction (by neuropsychological testing), this was nonspecific to a head injury and might be related to his long history of multi-substance abuse.  His neuropsychological testing further outlined severe depression as a further contribution to his cognitive symptoms and performance.  The STRs were also silent as to any prior treatment for neck injury or neck pain.  No separation exam documented any such complaints at the time of separation.  There is insufficient evidence to support that this "neck condition" could be reasonably link to his time in service or to his headache condition.  

The Board again remanded the case in May 2014, at which time it was specifically noted that although VA examinations were conducted in December 2013, they were not conducted by a neurologist and orthopedist as instructed by the Board in its May 2012, June 2013, and November 2013 remands.  The Board in May 2014 remanded that case for examinations to be conducted by a neurologist and an orthopedist.  

However, in June 2014 the VA Chief of Compensation and Pension at the VA Medical Center in Miami reported that the physician that had conducted the December 2013 TBI examination was a neurologist.  

Thereafter, the Veteran did not attend VA examinations scheduled pursuant to the 2014 Board remand.  

In an April 2015 Informal Hearing Presentation, the Veteran's service representative stated that it did not appear that at the time of the December 2013 VA examinations it had not been presumed by the VA examiner that the Veteran had sustained a head injury, as instructed by the Board, and the opinion obtained was inadequate as to whether there were chronic residuals of such injury (or injuries, according to another VA examiner).  

In August 2015 the Veteran reported that he had not attended due to a confusion and miscommunication between himself and the person scheduling the examination.  He indicated that he was, in fact, willing to report for examination, as requested by the Board.  

As noted in the November 2013 Board remand, VA regulations provide that failure to report for an examination requires that the claim be denied unless the failure to report was due to "good" cause."  See 38 C.F.R. § 3.655.  In this case, "good cause" for not attending the recently scheduled VA examinations arguably exists based on the Veteran's report of misunderstanding and miscommunication, as well as his desire to have the examination rescheduled.  

The Board notes that there is extensive evidence documenting the Veteran's past history of polysubstance, including abuse of alcohol, dating back to the 1980s.  In this connection, there is evidence that suggests that the cognitive deficits for which the Veteran seeks service connection may be due in part to his service-connected PTSD.  To this extent, he would already be compensated for such cognitive deficits.  However, there is also evidence suggesting that at least some of his cognitive deficits may be due to his past history of polysubstance abuse, which may include alcohol.  

In this regard, the Board notes that "VA itself recognizes that excessive [sic] alcohol consumption is often associated with or a consequence of post-traumatic stress disorder.  See Alcohol and Substance Abuse in PTSD, VETERANS HEALTH LIBRARY, http://www.veteranshealthlibrary.org/mentalhealth/PTSD/EmotionalHealth/142,AD1022_VA (last visited December 4, 2014)."  Taylor v. McDonald, No. 13-2983, slip op. at 6 (U.S. Vet. App. Dec. 31, 2014).  

However, the neurologist that conducted the December 2013 VA examination did not opine as to whether, if any cognitive deficit is due to past polysubstance abuse, it is as likely as not that any such polysubstance abuse, including alcohol abuse is due to or the result of the service-connected PTSD.  If so, then all of the Veteran's cognitive deficits would be considered service-connected for compensation purposes even if not due to inservice head injury, i.e., TBI.  

Thus, additional diagnostic clarification is required, either by an addendum by the neurologist that conducted the December 2013 VA examination; or, if need, by an additional VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  The case should be referred to the neurologist that conducted the December 2013 VA examination for an addendum opinion.  If that VA neurologist is not available, then the case should be referred to another VA neurologist for an addendum opinion, or if needed, for an additional VA neurology examination should be scheduled.  

If needed, a VA psychiatrist or psychologist should render the opinion requested herein and, if required, an in-person examination should be scheduled if it would facilitate rendering the request opinion.  

The VA neurologist that conducted the December 2013 VA examination, or (as above) if not available any other VA neurologist, should render an addendum opinion as to whether it is as likely as not that any or all of the Veteran's cognitive deficits, if any, are due to past polysubstance abuse.  If so, then an opinion should be rendered as to whether it is as likely as not that any such polysubstance abuse, including alcohol abuse is due to or the result of the service-connected PTSD.  

Also, an opinion is requested as to whether it is as likely as not that any cognitive impairment which the Veteran now has is as likely as not due to or the result of the service-connected headaches.  

Also, an opinion is requested as to whether it is as likely as not that any cognitive impairment which the Veteran now has is as likely as not due to or the result of any combination of the service-connected PTSD and service-connected headaches.

In reaching an opinion, it would be helpful if the following were addressed: (a) the private physician's statement in February 2008 (apparently associating memory loss with the service-connected headaches); (b) the February 2008 VA psychiatrist's statement that the Veteran had PTSD with accompanying dementia (apparently manifested by difficulties with cognition); (c) the September 2009 VA osteopath's statement also linking memory loss with service-connected headaches.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion. 

2.  Schedule the Veteran for a VA examination with an orthopedist pertaining to the claimed cervical spine disorder.  If an orthopedist is not available, choose a medical professional with sufficient medical expertise.  The evidentiary record should be made available to and be reviewed by the examiner in conjunction with the examination. 

The VA examiner should indicate whether the diagnosed osteoarthritis of the cervical spine is at least as likely as not (50 percent likelihood or greater) directly related to the Veteran's military service, including injury therein.  The examiner should presume for the purposes of the opinion that the Veteran fell on his face, resulting in a bloody mouth, after departing a helicopter.  However, the examiner is cautioned that the mere presumption of injury does not require a finding that there were chronic residuals of any injury.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

The examiner must provide the rationale for any opinion expressed, preferably with discussion of the prior opinions of record.  

The examiner is informed that the Veteran's history of neck symptoms during and continuously since service is not credible as it is contradicted by the medical record. 

If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion.

3.  The Veteran must be advised of the importance of reporting to these VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letters sent to the Veteran advising him of the time, date, and location of the scheduled examinations should be included in the claims folder and should reflect that it was sent to his last known address of record.  If the Veteran fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable. 

4.  Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

